 30305 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Delbert Baldwin, Kent Cannon, Manuel Cruz, Michael Miller,Scott Myers, and Christopher Stacey.2John Arnold, Patrick Blaine, Paul Cook, Gomer DeCocker, GarryJones, David Mecum, Allen Pangburn, Todd Southward, David
Swift, and David Vasquez.3Subsequent to its brief Respondent filed a document entitled``Supplementary Authority'' calling my attention to an advice
memorandum dealing with subpoenas issued on July 16, 1990, by
an Associate General Counsel of the Board. Counsel for the General
Counsel moves to strike pointing out that the advice memorandum
was issued well before Respondent filed its brief and that the docu-
ment constitutes an unauthorized reply brief. At best there is harm-
less error. The motion is denied.Laidlaw Waste Systems (Michigan), Inc. and Local324, International Union of Operating Engi-
neers, AFL±CIO. Cases 7±CA±30118, 7±CA±30118(2), 7±CA±30118(3), 7±CA±30118(4), and
7±CA±30489September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn July 2, 1991, Administrative Law Judge RobertT. Wallace issued the attached decision. The General
Counsel filed an exception with a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exception and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Laidlaw Waste Systems
(Michigan), Inc., Adrian, Michigan, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Tinamarie Pappas and Mary Beth Onacki, Esqs., for theGeneral Counsel.Raymond M. Deeny and Susan K. Grebeldinger, Esqs. (Sher-man & Howard), of Colorado Springs, Colorado, for theRespondent.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thecharges in Cases 7±CA±30118 and subnumbers 1 through 4
were filed between January 17 and April 25, 1990, and an
amended complaint consolidating those cases for hearing
issued on April 30. The charge in Case 7±CA±30489 was
filed April 25 and a complaint issued on May 17. The cases
were heard on a common record at Adrian, Michigan, on
June 26±28 and August 8±10.At issue is whether Respondent maintained an overlybroad work rule, coercively interrogated employees regarding
their union activities, created the impression among its em-
ployees that their union activities were under surveillance,
threatened employees with unspecified reprisals because of
their union activities, harassed employee David Seegert and
threatened him with discharge because of his union activities,
and informed its employees that they need not honor a Na-tional Labor Relations Board subpoena, all in violation of
Section 8(a)(1) of the National Labor Relations Act. Also atissue is whether it discharged 6 employees,1issued employeeJoe Medina a 3-day suspension, and refused to rehire 10 em-
ployees,2all in violation of Section 8(a)(1), (3), and (4) ofthe Act. The complaint in Case 7±CA±30489 alleges that Re-
spondent failed to hire employee David Mecum because of
his union activities in violation of Section 8(a)(1) and (3) of
the Act.On July 30, pursuant to Section 10(j) of the Act, theUnited States District Court for the Eastern District of Michi-
gan granted interim injunctive relief under which, among
other things, the employees named in footnote 1 were re-
stored to their jobs. That decision was affirmed in pertinent
part by the United States Court of Appeals for the Sixth Cir-
cuit on March 7, 1991.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and Respondent,3I make thefollowingFINDINGSOF
FACT/ANALYSISI. JURISDICTIONThe Respondent, a Delaware corporation, is engaged in thebusiness of refuse disposal at numerous sites in the United
States and Canada. As pertinent, it operates a landfill facilityat Adrian, Michigan, where it realized annual gross revenues
in excess of $500,000 and purchased and caused to be trans-
ported and delivered there annually goods and materials val-
ued in excess of $50,000 directly from points located outside
the State of Michigan. It admits and I find that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that Local 324 is a labor
organization within the meaning of Section 2(5) of the Act.At all material times Respondent's landfill division at theAdrian site was managed by Bobby Lee Willis, its operations
manager was Glen Sliker, and Rick Jernigan served as site
technician. All three are admitted to be supervisors within
the meaning of Section 2(11) of the Act.II. PRELIMINARYMATTER
ÐMOTIONRespondent moves to strike the testimony of its SupervisorSliker as an appropriate remedy for the Board's bypassing
counsel for Respondent and dealing directly with him in vio-
lation of Rule 4.2 of the Michigan Rules of Professional
Conduct.Respondent cites no case authority for the proposition thatethical standards of the type reflected in the Michigan Rules
are binding in Board proceedings. Indeed, the Board has no
particular expertise with which to interpret and apply such 31LAIDLAW WASTE SYSTEMS4Matters relating to the work rule, harassment and threat to fireSeegert, and subpoenas will be considered at a later point.5The hourly employees in fact had told Sliker that they were at-tending union meetings at the Red Barn.6On cross-examination Willis denied that he had ever asked Slikerabout union activity. When reminded of his earlier testimony he re-
plied: ``Yeah, okay ... [I asked him] just what's going on, and

why I don't know anything ... [about] these [morale] problems

being out there, and no one's talking to me about them.''rules. Compare, Fountain Sand & Gravel Co., 210 NLRB129 (1974); Airport Service Lines, 231 NLRB 1272, 1279(1977); see also Storer Communications v. NLRB, 118LRRM 2412, 2414 (1984). It does, however, have its own
longstanding policy proscribing contacts with supervisors or
agents of a charged party who is represented by counsel or
other agent (see NLRB Casehandling Manual, Sec. 10056),
which contains the following exception:This policy does not preclude the Board agent from re-ceiving information from a supervisor or agent of the
charged party where the individual comes forward vol-
untarily, and where it is specifically indicated that the
individual does not wish to have the charged party's
counsel or representative present.I find the exception applicable here. The record disclosesthat Sliker initiated contact with the Board's investigator,
specifically declined to have a representative of Respondent
present while he gave an affidavit, and maintained that
stance in subsequent contacts with counsel for the General
Counsel. Compare Singer Co, 176 NLRB 1089 (1969).As an alternative basis for its motion, Respondent cites anumber of alleged inconsistencies in his testimony as well as
``questionable'' past practices on his part. These matters
have been considered in my credibility resolutions. There is
no adequate basis for disregarding the testimony in its en-
tirety.The motion is denied.III. ALLEGEDINDEPENDENTVIOLATIONSOF
SECTION8(A)(1)
4On November 14, l989, 18 of 22 hourly employees thenworking for the landfill division signed authorization cards
the pertinent portion of which reads as follows:I hereby designate the INTERNATIONAL UNION OFOPERATING ENGINEERS and its subordinate Local
Union No. 324 ... to represent me for the purpose of

collective bargaining and in any and all situations that
may arise under the operation of the National Labor
Relations Act ....Within a few days three other hourly employees signedcards. Of the signers, 11 (including the 6 named in fn. 1)
were in a 12-man unit stipulated as eligible to vote had anelection been held on November 14; and 10 (all named in
fn. 2) held temporary status. On November 17, the Union
sent a letter to Respondent demanding recognition based on
a card majority.Shortly after November 14, Manager Willis was advisedby a subcontractor working on the site (Bob Humphrey) that
he had seen a large number of landfill employees attending
a union meeting at a local restaurant (the Red Barn), and he
named most of them, including Swift, Seegert, Cannon, and
Stacey. Then on 4 or 5 days in succession, Willis asked Op-
erations Manager Sliker about the union drive and who start-ed it. Willis states: ``He just said he didn't know anythingabout anything5... so, I just didn't ask [him any more.]''
6There followed a series of one-on-one interviews at thelandfill wherein Willis talked with employees, none of which
had worn union insignia or otherwise indicated support forthe Union. David Seegert, who had worked for Respondent
for 3 years as a heavy equipment operator, had three such
interviews between November 15 to 26; and on each occa-
sion Willis invited him for what turned out to be 40-minute
rides in a company pickup truck. The subject matter was al-
ways the same: Who started the union drive? Who was going
to meetings? Why were the guys unhappy? When Seegert
professed no knowledge regarding the first two topics, Willis
said he thought he knew but had just wanted to be sure. As
to the third question, Seegert volunteered that the employees
were upset about a company rule that required them to
presign termination papers and about loss of their afternoon
break. During at least one of these rides, Willis explained
that he had built up his credibility over the years with his
bosses, that he didn't want to lose it and that the Union's
coming in would hurt his credibility; and he went on to
opine that if he went down he'd take others down with him.Another heavy equipment operator (Kent Cannon, with 4years' service) had 25-minute interviews in the pickup truck
on November 27 and again on January 3. On the earlier day,
Willis opened by saying: ``You probably heard about these
pick-up rides ... and [that] I've been asking everybody

what the Union can do for you that I can't or Laidlaw
can't.'' Wary, Cannon replied: ``I don't know.'' Willis in-
quired if his problem was money. Cannon said, ``No,'' add-
ing that he was more concerned about job security. Willis re-
plied that it was ``unthinkable you could have job security
at a landfill,'' and he went on to ask if Cannon wanted the
Union. When Cannon again answered, ``I don't know,'' Wil-
lis asked whether the rest of the people wanted one. Once
more Cannon replied, ``I don't know.''On January 3, Willis was sitting in his parked truck asCannon was leaving the breakroom. He again accepted Wil-
lis' offer of a ride. There ensued a monologue in which Wil-
lis told himthat people higher up than me are very angry at what'sgoing on. They're angry at you guys. They're angry at
me. They're calling the shots ... [I] don't have con-

trol over what was going to be said or done ... that

nasty things were going to start happening ....Cannon told him: ``I don't think it matters whether we voteno or yes. I've got a feeling everybody is going to lose their
jobs.'' Willis replied: ``That won't happen if you vote no,''
and he went on to complain that the employees had not
given him a chance to fix the problems.On January 16, a mechanic (Scott Myers, with 1 year'sservice) went into the site office to obtain copies of paper-
work. Willis invited him into the office and closed the door. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7When asked at an earlier point whether he told Seegert that ifhe (Willis) went down, he would take some people down with him
the transcript (1145±1146) reads as follows:A. No.
Q. Anything like that?
A. You know, when you work with a small group like that,in a town like this ... you need to broadcast as good an image

as you possibly can. And ifÐif there's one employee out there
that's having trouble somewhere, the whole site is going to sink
... as a whole, and not just that one ... as a team, you rise

and fall together. And as a team we were on the rise, and this
is where we're wanting to go. And the procedures, and the phi-
losophies of Laidlaw hadn't been implemented, and with those
this is what we can do.There followed a 45-minute session during which Willisasked if he liked his job. Myers told him that he liked it and
had no ``big problems.'' Willis then asked why doesn't any-
one come to me with their problems? To which Myers can-
didly replied: ``[that's because] there's not too many people
here that like you.'' Willis went on to another subject, in-
quiring as to what Myers felt the Union could do that he
could not. There ensued a discussion of whether the Union's
coming in would result in better wages and benefits during
which Willis told Myers that he knew that ``we'' (Myers and
other employees) were attending union meetings about once
a week at the Red Barn Restaurant, that he would hate to
see employees lose jobs because of the Union, and that if he
fell there would be others that follow. The meeting ended
with Myers stating that he did not care whether the Union
came in or not. He explains: ``I didn't want him to know
whether I was for the Union or not.''Credibility. In the fact determinations above I have cred-ited the employees, finding their testimony candid and con-
sistent. In contrast, Willis' explanation for the sessions is
unpersuasive. He claims they were part of an evaluation
process preparatory for recommending annual raise increases
on January 1. But this does not explain the multiple talks
with Seegert and Myers and the January 16 conversation
with Myers; and his account of the sessions is virtually bereft
of any indication that he talked to them about past and ex-
pected work performance. Instead, in testifying he came
across as having been principally concerned with forestalling
the union drive by attempting to persuade employees that the
Company could better address and remedy any perceived
problems. Thus, when asked if he had initiated a statement
as to what the Union could do that Laidlaw could not, the
following colloquy occurred (Tr. 1152):A. Yeah.Q. When was that?
A. I can't specifically remember. A few times I didsay that to employees.Q. How did that come up?
A. By justÐby talking, and theÐagain, the securityissues came up, and that I'd throw in, well, you know,
what can these people [the Union] do for you that we
can't. You know, I'm here to help. Let me work with
you and help.Q. How did these security issues come up?
A. Everyone seemed to have that problem, and ...
I would even sometimes say, well, how do you feel
about things .... 
And then, they would come backwith ... [we] don't feel too secure about this, and our

jobs may be threatened, and all this stuff. And ... [I

told them] they're not threatened.And in a number of instances he was suspiciously hesitant,evasive, or self-contradictory. All three characteristics are il-
lustrated in the following excerpt (Tr. 1150±1151):Q. Did you tell Mr. Myers that if you fall, there willbe others that follow?A. No. IfÐI was preaching the team thing again. Imean, I preach that toÐto everybody just about, trying
to get a team concept out there. And IÐI probably saidthat, but I do that to everybody, talk about the team,and what we need to do and where we're going.7In light of the findings above, I conclude that Respondentengaged in several forms of unlawful interference with em-
ployee rights.Coercive Interrogations. The general rule regarding em-ployer interrogation of employees is contained in Blue FlashExpress, 109 NLRB 591 (1954). The Board there (supra at593±594) stated:In our view, the test is whether, under all the cir-cumstances, the interrogation reasonably tends to re-
strain or interfere with the employees in the exercise of
rights guaranteed by the Act. The fact that the employ-
ees gave false answers when questioned, although rel-
evant, is not controlling. The Respondent commu-
nicated its purpose in questioning the employeesÐa
purpose which was legitimate in natureÐto the employ-
ees and assured them that no reprisal would take place.
Moreover, the questioning occurred in a background
free of employer hostility to union organization. These
circumstances convince us that the Respondent's inter-
rogation did not reasonably lead the employees to be-
lieve that economic reprisal might be visited upon them
by Respondent.The Board, in Blue Flash, referred to Syracuse Color Press,103 NLRB 377 (1953), enfd. 209 F.2d 596 (2d Cir. 1954),
where the employer made known its antiunion sentiments,
and questioned employees concerning their union member-
ship and activities, as well as the membership and activities
of other employees, without giving any assurance against re-
prisal. Syracuse, supra at 594. Finally, the Board adopted thetest set forth in Syracuse with respect to employer interroga-tion, to wit:The time, the place, and the personnel involved, the in-formation sought and the employer's preference must
be considered .... 
[Id.]The facts of the instant case closely resemble those in Syr-acuse. As in that case, the employees here were given no as-surances against reprisals, nor were they given any legitimate
explanation for their interrogations. Instead, Respondentmade known its antiunion sentiments through threats of job
loss if the Union were elected by the employees. Its rep-
resentative, Willis, promised employee Cannon that he would
not lose his job if he voted ``no.'' He also told employees
Seegert, Cannon, and Myers things such as ``people higher 33LAIDLAW WASTE SYSTEMSup than me are very angry [at the Union activity],'' that theUnion's coming in would hurt his credibility with his bosses,
and that if he were to lose his job because of it, he would
take other employees down as well. Thereby, he made it
clear to the interrogated employees that the Union was an
unacceptable economic threat to him as well as the company.
Syracuse, supra at 380.In Rossmore House, 269 NLRB 1176 (1984), the Boardreaffirmed the test set forth in Blue Flash. And in severalcases decided subsequent to Rossmore House, it has foundunlawful interrogation in cases similar to the present one. In
Hunter Douglas, Inc., 277 NLRB 1179 (1985), the employerquestioned an employee regarding the employee's union ac-
tivities. According to the Board, the questioning ``had no le-
gitimate purpose and the questions ... were designed to de-

termine [the employee's] involvement in protected activi-ties.'' Hunter Douglas, supra at 1181. As such, the Boardfound the interrogation unlawful stating:[Where] the interrogation was engaged in by the plantmanager, in a calculated fashion, such interrogation rea-
sonably tends to interfere with the exercise of employ-
ees' protected rights.In New Process Co., 290 NLRB 704 fn. 6 (1988), the Boardfound unlawful interrogations where employees questioned
were not open union supporters and where the questions con-
cerned employees' union activities rather than union senti-
ments. Here, none of the interrogated employees had pre-
viously displayed support for the Union. Employees Seegert
and Myers were questioned regarding their and other em-
ployees' attendance at union meetings; and Seegert was re-
peatedly questioned regarding who initiated the union drive.For the reasons stated, I find the interrogations intimi-dating and coercive in violation of Section 8(a)(1) of the Act.Threats of Reprisal. It is well settled that an employer isfree to communicate to employees any general views about
unionism or any specific views about a particular union so
long as the communications do not contain a threat of re-
prisal or force or a promise of benefit. Midland-Ross Corp.,239 NLRB 323, 331 (1978). The Board has further stated
that an employer is free to tell only what he reasonably be-
lieves will be the likely economic consequences of unioniza-
tion that are outside his control and not threats of economic
reprisal to be taken solely on his own volition. Midland-RossCorp., supra at 331 [citing NLRB v. Gissel Packing Co., 395U.S. 575, 618±619 (1969)].In the instant case, Respondent threatened unspecified re-prisal when manager Willis told Seegert that the Union's
coming in would hurt his credibility with his bosses, and that
if he went down he would take others down with him; and
also when Willis said essentially the same thing to employee
Myers. Likewise, a threat of unspecified reprisal occurred
when Willis told employee Cannonthat people higher up than me are very angry at what'sgoing on. They're angry at you guys. They're angry at
me. They're calling the shots ... [I] don't have con-

trol over what was going to be said or done ... that

nasty things were going to start happening ....Compare Honeycomb Plastics Corp., 288 NLRB 413, 419(1988); Eagle Headers, 273 NLRB 1486, 1488±1490 (1985);Frito-Lay, Inc., 232 NLRB 753 (1977), enfd. 585 F.2d 62(3d Cir. 1978).Impression of Surveillance. Since the earliest days of theAct, surveillance of employees by an employer has consist-
ently been held to violate Section 8(a)(1). Consolidated Edi-son Co. of New York, 4 NLRB 71, 94 (1937), affd. 305 U.S.197 (1938). It is equally clear that an employer violates Sec-
tion 8(a)(1) if it creates the impression among its employees
that it is engaged in surveillance. J.P. Stevens & Co
., 245NLRB 198 (1979).Here, after Willis' repeated inquiries to Seegert as to whostarted the union drive and who attended union meetings
elicited no information, he told Seegert that he thought he
knew but just wanted to be sure; and he advised Myers that
he knew ``we'' (Myers and other employees) were attending
union meetings about once a week at the Red Barn Res-
taurant.These statements meet the criteria under which an em-ployer is deemed to have created the impression of surveil-
lance. See Eagle Headers, supra at 1490, and HoneycombPlastics Corp., supra at 419±420. Whether or not there wasa coercive effect which resulted from the statements is unim-
portant as it is well settled that it is not the actual effect that
determines an 8(a)(1) violation, but rather the tendency of
such conduct to interfere with the free exercise of employee
rights under the Act. Amason, Inc., 269 NLRB 750 fn. 2(1984) (citing A.A. Superior Ambulance Service
, 263 NLRB499 (1982), and American Freightways Co., 124 NLRB 146(1959).) Willis' statements conveyed a positive impression
that he had knowledge of union activities. Maxwell's Plum,256 NLRB 211 (1981); Clements Wire & Mfg. Co., 257NLRB 206 (1981). Furthermore, Willis' statements were not
vague and general, nor did they merely allude to rumors that
were circulating. Palby Lingerie, Inc., 252 NLRB 176(1980). Rather, Willis' statement to employee Myers that he
knew where the union meetings were being held and that
Myers and other employees were attending conveyed the im-
pression that Willis had specific information as to the em-
ployees union activities, as did his comment to employee
Seegert that he thought he knew who started the union drive
and who attended meetings. Under these circumstances, the
employees reasonably could have believed that surveillance
was being conducted.I conclude that Respondent on at least two occasions cre-ated an impression of surveillance in violation of Section
8(a)(1).IV. ALLEGEDUNLAWFULDISCHARGES
On the same day (November 17) the Union sent the letterto Respondent demanding recognition, it also filed a petition
with the Board asking for a representation election; and in
due course the Board notified the parties that a hearing to
clarify representation case issues would be held at a site in
Adrian on December 12. That hearing was postponed to Jan-
uary 9, 1990, at 10 a.m.In anticipation of the hearing on January 9, Union Busi-ness Agent Gary Powell duly obtained from the Board's of-
fice in Detroit a quantity of blank subpoenas bearing the
printed signature of a Board member. Then, in accordance
with Board practice, he proceeded to fill in the time and
place of hearing and the names of individuals called to ap-
pear. These included virtually all of Respondent's landfill 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8There is no allegation in the complaint that the layoffs were un-lawful.9Sliker explains that two operators were a minimum necessary totake care of incoming trash in the morning.10Sliker testified (and told Respondent on January 19) that he didnot receive the altered subpoena until 6:30 a.m. on January 18.11Sliker had chatted with employees Seegert and Swift at 6:30a.m. that day in the breakroom. Both were on medical leave for
work-related injuries. They told Sliker they had subpoenas and
would attend the hearing.12Willis claims that Jernigan did not mention subpoenas and,when asked to relate what instructions he had given Jernigan, his an-
swer was as follows:I'd say Laidlaw does not want you to go, but I'm physically not
going to stop you. I mean, he didn't have to say that. I don't
even know if he said that. But Laidlaw does not want you to
go. But I told him not to try to physically restrain them.The latter instruction, he explains, was ``to make sure that Jernigan
didn't do anything that would provoke or involve him in any kind
of altercation.'' For his part, Jernigan denies that Sliker said any-
thing about subpoenas and he states his exact wording to the em-
ployees was: ``It's Laidlaw's desire that you not leave, but I can't
physically stop you.''13Although shop manager Jeff Vogt was present during the ensu-ing conversation he did not testify.hourly employees (including the temporary employees namedin fn. 2, all of whom had been laid off on December 298)as well as Operations Manager Sliker.At about 6:30 p.m. on May 8, Powell served Sliker withthe subpoena at his home and told him that the hourly em-
ployees would be similarly served at a union meeting to be
held in the Red Barn that night. The meeting took place as
scheduled. At least 17 employees were in attendance and
were given subpoenas. These included 9 of the temporaries
and 8 regulars. About midway through the meeting Sliker ar-
rived, met privately with Powell, and expressed his concern
about operations if, following the direction in their sub-
poenas, all of the regular employees left the landfill to attend
the hearing next morning at 10 a.m. He asked Powell if
something could be worked out. The latter told him he had
no problem as long as everyone had an opportunity to testify.
Sliker then said he would arrange to send the employees in
two groups, one to arrive at the hearing site at 10 a.m. and
the other promptly after the first returned to the landfill.
Powell agreed.In accord with prior practice the employees assembled at6:30 a.m. in the breakroom at the landfill facility preparatory
to receiving their assignments for the day from Sliker. After
seeing their subpoenas, Sliker told them that all except two
named heavy equipment operators should plan to leave for
the Board ``meeting'' at 9:45 a.m., and that the two opera-
tors would ``run the trash''9until relieved by returning oper-ators, at which time they would be free to attend. With that
the men dispersed to perform their assigned jobs.Sliker then went to the adjoining office and informed SiteManager Willis that he and all the hourly employees had
subpoenas to attend the Board hearing at 10 a.m. Willis, who
was under the impression that the hearing had been canceled,
told Sliker nobody was to leave until he contacted corporate
headquarters. He asked for Sliker's subpoena and proceeded
to forward a copy via ``fax'' to his superiors. On being told
by them that the hearing had indeed been canceled, he com-
municated that information to the employees and they re-
mained at the landfill.In fact, the hearing had been postponed to January 18 atRespondent's request. On January 11, at an evening union
meeting in the Red Barn, Powell retrieved all of the hourly
employees' subpoenas, substituted January ``18'' for ``9'' on
each, initialed the change, and returned the subpoenas to
them. He also changed the date on Sliker's subpoena, having
had Seegert retrieve it from Sliker at his home and return it
there all on that same evening.10On January 16 in a telephone conversation, Respondent'scounsel Raymond M. Deeny told the Union's counsel Jay
Korney that a stipulation prepared by the latter and intended
to obviate need for the hearing was unacceptable. Deeny then
asked if the Union intended to use all the 20 subpoenas.
Korney replied that he hoped not, adding that he had a very
hardnosed business agent as a client. Deeny interpreted that
answer as meaning that no employees would be subpoenaed
and so informed Respondent's officials.Early in the morning of January 18, rain had complicatedoperations at the landfill. Increased pumping operations were
necessary to prevent surface water from becoming contami-
nated and trucks had difficulty reaching the dumping face.
Willis had left the site around 8 a.m to meet with his super-
visor (District Manager Rick McEwin) and Attorney
Grebeldinger to prepare for the hearing. Sliker was working
in the shop11and many of his duties had been transferred toSite Technician Rick Jernigan. At about 8:30 a.m., Sliker
went to the office and told Jernigan that ``the guys had sub-
poenas [and intended] to go to a hearing.'' Jernigan commu-
nicated that information by telephone to Willis. After telling
Jernigan that he would call back, Willis hung up and con-
sulted with McEwin and Grebeldinger. No one attempted to
contact the Union or its attorney. Instead, a short time later
Willis called Jernigan and gave him instructions as to what
to tell the employees.12Jernigan, accompanied by Sliker, then went out to see theemployees. In the shop they met Myers and Medina.13Ad-dressing both of them, Jernigan said, ``I hear you have a sub-
poena for a hearing today'' (Tr. 310). Myers said, ``Yes''
and Medina tendered his. After reading it, Jernigan opined
that it was not valid because of the changed date. When
Myers responded: ``I have to honor it. It's a Federal sub-
poena. I'll go to jail.'' Jernigan told them that Laidlaw wish-
es you gave more notice, that you not go, but you can go
if you feel its necessary, and Laidlaw cannot stop you.On leaving the shop, Jernigan and Sliker spotted Millerand Cruz nearby. Jernigan addressed them saying he had re-
ceived instructions from Willis to tell them Laidlaw did not
feel it was necessary that they attend the meeting but, if they
felt it necessary, they could go. Both said they were going,
Miller adding that he had to comply with a Federal sub-
poena. Jernigan and Sliker then went out to the landfill face
where Baldwin and Kent Cannon were operating bulldozers.
Jernigan told them he understood they had subpoenas for ``a
meeting between Laidlaw and the Union ... it's Laidlaw's

wishes that you don't go, but if you feel you have to go you
can go.'' Cannon inquired: ``Is everyone going?'' Jernigan
reiterated, ``Its Laidlaw's wishes ....'' Cannon asked the
question again. Jernigan said nothing and, when Sliker
nodded, Cannon said, ``Let's go,'' and he and Baldwin pro- 35LAIDLAW WASTE SYSTEMS14Sliker remained at the face operating a bulldozer. He had notmentioned his subpoena to Willis or Jernigan. He did not plan to
attend the hearing in the belief that it would be canceled again.15Rule 13 specifies as a dischargeable offense: ``Dishonesty ofany kind such as falsification of employment records, company
records, and time cards if prohibited. This includes punching in or
out another employee's time card or falsifying ones own time card.''
Rule 14 provides that ``walking off the job without permission shall
be considered a resignation.''16The pertinent rule reads as follows: ``Failure to notify the com-pany at least one (1) hour prior to the start of ... scheduled work

when ... [employees] find it necessary to be absent from work.''
17In his testimony Willis acknowledged that employees ``occa-sionally'' asked him to validate timecards where they had forgotten
to punch in or out, but he observes that on January 18 the employees
``had ample time to recognize that they had made a mistake, and
to get that mistake corrected ... [but none of them made any effort

in that regard].''ceeded to the breakroom to prepare to leave for the hear-ing.14A few minutes later Jernigan entered the breakroom look-ing for Stacey. It was about 9:30 a.m. and all of the hourly
employees were there, including Stacey. Jernigan noticed that
Stacey was taking off his workshoes and the following dia-
logue ensued between the two:A. You aren't going too, are you?Q. Yeah, I have to [holding up a document]. It's afederal subpoena and it's the law that you honor . . .
[it]A. Well you don't have to do anything.
Q. What are you talking about?
A. Your subpoena isn't legit.
Q. What do you mean ....A. Well someone went and took the typewritten dateand crossed it out and wrote in a new date with ink.Q. Well the Union gave us the subpoena and thedate is initialed ... I'm sorry ... I have to honor it.

I have to go.A. Well I have something to tell you ... Laidlaw
wishes that you not go but I can't keep you from going.Addressing the group, Jernigan told them: ``I really appre-ciate you guys letting us know ... giving us advance warn-

ing and ... leaving us in a bind on a day like today.''
The employees left for the hearing at about 9:45 a.m. Withthe exception of Myers, none of them paused to punch out;
and with the exception of Medina, none had presented his
subpoena to Jernigan or Willis.At 10 a.m. the parties were present in the hearing room,including counsel for both sides, Willis, McEwin, Union
Representative Powell, and (slightly later) the Board's hear-
ing officer. Virtually all the employees, including the laid-off
temporaries, were outside in the anteroom and visible
through glass partitions to those in the room. None of Re-
spondent's representatives inquired of Powell, the union
counsel, or the hearing officer as to whether some or all of
the employees could return to the landfill. By 10:50 a.m. the
parties resolved a language dispute and agreed upon what
constituted an appropriate unit for an election, thereby obvi-
ating need for an evidentiary hearing; and everyone left at
that time, none of the employees having been called to tes-
tify.The employees returned to the landfill between 11:15 and11:30 a.m. Between 3 and 4:40 p.m. Baldwin, Cannon, Cruz,
Medina, Miller, Myers, and Stacey successively were called
into the office. With the exception of Medina, Willis told
them they were suspended ``pending investigation'' for not
punching out and for walking off the job without permission
in violation of Employee Handbook ``mandatory'' rules 13
and 14;15and also for failing to give adequate notice of theirdeparture in violation of a rule to which the Company's 4-step disciplinary procedure applied.16Medina, who had pre-sented a subpoena to Jernigan, was cited only for not punch-
ing out; and when Myers protested that he had indeed
punched out, Willis replied that he was nevertheless sus-
pended for lack of notice and for leaving without permission.
Cannon, echoing others, argued unavailingly that Jernigan
had given permission; and when he offered to show his sub-
poena Willis told him not to bother because ``That's after the
fact.'' Prior to that time there were numerous occasions
when employees through inadvertence failed to punch in or
out at proper times, and when promptly brought to the atten-
tion of a supervisor the error was corrected without discipli-
nary action.17Within the next 3 days, Willis contacted the six employeesnamed in footnote 1 and announced that he had been in-
structed to terminate them as of January 19; and he gave Me-
dina a 3-day suspension.Credibility. The key disparity in testimony concerns thequestion of whether Respondent knew that the employees
had been subpoenaed to attend the hearing on the morning
of January 18. I find it did. Admittedly, it was aware that
the hearing was to be held on that date, that the Union had
obtained as many as 20 subpoenas, and that all the hourly
employees intended to go; and Supervisor Jernigan concedes
that during his early morning talks with them, one (Medina)
showed him his subpoena and another (Stacey) told him, ``I
have a federal subpoena and I'm going to go or they're
going to arrest me.'' As to whether it specifically knew that
other employees had subpoenas, I have accepted Operations
Manager Sliker's statement that he knew and so advisedJernigan; and in this respect his testimony is corroborated by
Seegert and Swift who claim to have told him they had sub-
poenas and by Myers who quotes Jernigan as telling him and
Medina that he knew each had a subpoena.Also, I have accepted employee accounts that Jernigan toldthem ``Laidlaw wishes that you not go [to the hearing] but
I can't keep you from going'' as consistent with Respond-
ent's awareness that they had subpoenas and, for that reason,
could not prevent them from going. In this regard, I view as
a disingenuous rationalization Jernigan's claim that he said
he could not ``physically'' stop them. There is not the slight-
est indication that absent use of that word there was any dan-
ger of an altercation.Discharges. Citing Ohmite Mfg. Co., 290 NLRB 1036,1038 (1988), Respondent contends that the terminations and
suspension are not shown to have been improperly motivated
or in disregard of a demonstrated ``real need'' for employee
attendance at the hearing. Those requirements, however, are
not applicable to a situation where, as here, the employees
had subpoenas and the employer was aware of that cir-
cumstance. Southern Foods, 289 NLRB 152 (1988). As inthat case, the employees in this proceeding were not volun-
teers seeking to leave work without authority to attend a 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18That section reads: ``It shall be an unfair labor practice for anemployer ... to discharge or otherwise discriminate against an em-

ployee because he has ... given testimony under the Act.'' The

fact that no one actually testified is irrelevant by virtue of the
Court's broad interpretation of that language. NLRB v. Scrivener,405 U.S. 117 (1972).Board hearing, as to whom there must be a balancing of theirpersonal desires on the one hand, and, on the other, the dam-
age to the employer's business. Rather, they understood that
they were required by the Federal Government to be at acertain place at a certain time; and, in punishing them for
complying with their subpoenas, Respondent violated Section
8(a)(4) of the Act.18And this result applies even in the ab-sence of a showing of improper motive, Southern Foods,supra at 155.This does not mean that Respondent was without meansof protecting itself from an en masse departure of its work
force and consequent curtailment of normal operations. On
learning at 8:30 a.m. on January 18 that the employees in-
tended to go to the 10 a.m. hearing it had opportunity to con-
tact the individual (Union Representative Powell) known by
it to have requested and served the subpoenas and asked for
a reasonable accommodation to its business needs, perhaps a
staggered schedule of attendance. The initiative in this matter
was clearly Respondent's responsibility because it uniquely
knew its own requirements; and if its efforts were rebuffed
it had opportunity to seek relief from Board officials or court
injunction. It made no move in that direction. Newland Knit-ting Mills, 165 NLRB 788, 793±794 (1967).Respondent, however, argues that the rationale in SouthernFoods does not apply because the subpoenas were invalid,citing the handwritten substitution of the January 18 date for
that of January 9 and employees' testimony that they did not
receive the required witness and mileage fees.The fact that the dates were altered by Powell in responseto a postponement of the hearing in no way renders the sub-
poenas invalid. In U.S. v. Bryan, 339 U.S. 323, 331 (1950),the Court observed that ``a subpoena has never been treated
as an invitation to a game of hares and hounds in which the
witness must testify only if cornered at the end of the
chase.'' That ``guiding philosophy'' on the duty to comply
in good faith with Board subpoenas was applied in NLRB v.Strictland, 321 F.2d 811, 813 (6th Cir. 1963). And in U.S.v. Snyder, 413 F.2d 288, 288±289 (9th Cir. 1969), cert. de-nied 396 U.S. 907, a subpoena was found to create a ``con-
tinuing duty'' to remain in attendance, and the fact that it
contained a date different from that on which the individual
actually was called to testify did not excuse the duty to
honor the subpoena.In the instant case, the hearing set for January 9 was post-poned to January 18 at Respondent's request. The union
agent (Powell) who had obtained, completed and served the
subpoenas retrieved them and changed the date to January 18
after receiving advice from an official of the Board. Since
the same proceeding was involved, that advice was consistent
with the Board's rules and regulations and longstanding prac-
tice. Further, Respondent knew of the initialed handwritten
change shortly after 8:30 a.m. on January 18 and made no
effort that morning or at any time thereafter to seek Board
intervention regarding the validity of the subpoenas.As to the fact that the subpoenaed employees were nottendered witness and mileage fees, the Board stated inRolligon Corp., 254 NLRB 22 fn. 4 (1981), that ``[t]he issueof money owed for witness and mileage fees is a matter be-
tween the Union and the employees ....'' In that case the
Board, in finding that the employer did not violate Section
8(a)(1) in advising employees that they did not have to com-
ply with subpoenas because they had not been tendered re-
quired fees, emphasized that the advice was noncoercive be-
cause the employer also told them that they were free to
honor the subpoenas.Finally, Respondent contends that it had adequate reasonto discipline the 7 employees wholly apart from their com-
plying with subpoenas. In this respect, it claims they were
punished for violating company rules by not giving adequate
notice, for walking off the job without permission and, with
one exception, for ``falsifying'' their timecards by not punch-
ing out. As found above, however, the operational difficulties
attendant upon the en masse departure were matters which
could and properly should have been raised, and hopefully
resolved, with the Union or the Board; and the employees
were required to comply with their subpoenas regardless of
whether they obtained Respondent's permission. And while
all except Myers failed to punch out prior to leaving to at-
tend the hearing, this omission hardly amounted to an at-
tempt to deceive since Respondent knew when the employ-
ees left, where they were going and when they returned; and
on numerous occasions in the past failure to punch out at
proper times was treated as a minor matter when manage-
ment had knowledge that no deception was intended. And
the spurious nature of this omission as a ``mandatory'' rea-
son for the discharges is further manifested by the fact that
the one employee who did punch out (Myers) was discharged
anyway.I further find that the discharges and suspension were inviolation of Section 8(a)(3) as well. Respondent, through
Manager Willis, knew or at least suspected that virtually all
of its work force had sided with the Union in its organiza-
tional drive; and as found above it reacted to that drive with
with a series of coercive interrogations, threats of reprisal,
and intimations of covert surveillance. Indeed, Willis gave
eloquent expression to the degree of animus harbored by Re-
spondent when he told one of the discharged employees
(Cannon)that people higher up than me are very angry at what'sgoing on. They're angry at you guys. They're angry at
me. They're calling the shots ... [I] don't have con-

trol over what was going to be said or done ... that

nasty things were going to start happening ....That threat cuts to the heart of and belies the successivelayers of justifications urged as reasons for Respondent's ac-
tions. The reality which emerges is that it simply availed
itself of what appeared be be an excellent opportunity to pre-
vent unionization by getting rid of union supporters in one
fell swoop. The threat had become reality with a vengeance.The allegation in the complaint that Respondent also vio-lated Section 8(a)(1) by telling its employees, through Super-
visor Jernigan, that they need not honor a Board subpoena
is not supported by credible evidence. Jernigan is shown
merely to have expressed an opinion that the subpoenas were
invalid; and on the question of honoring them I have found
that his comment was: ``Laidlaw can't stop you [from 37LAIDLAW WASTE SYSTEMS19Respondent claimed knowledge of union involvement of em-ployees; and I have found that it knew that most of its work force
had attended at least one union meeting. Also, it was aware that a
large number of the then laid-off employees were at the hearing
scheduled for January 18; and as with workers terminated that after-
noon, it perceived that all attendees were there not just because of
subpoenas, but because they sided with the Union.20Willis states that a Secret Service investigator told him the Su-pervisor Sliker appeared uncooperative. As noted, Sliker continues to
work for Laidlaw at the landfill. He has never been arrested or
charged regarding counterfeit money.21Despite a search by Willis and others, no counterfeit money wasfound at the Adrian landfill during a 3-month period from December
29. Willis claims, however, that a laid-off employee (Blaine) toldhim he had taken ``one $10.00 bill to play a joke on somebody or
something.'' Blaine did not testify. There is no indication that the
Secret Service pursued that matter or that Willis even told the inves-
tigator about it. Here too, I decline to accept Willis' testimony.going].'' As to the further allegation that its work rule 14(``walking off the job without permission shall be considered
a resignation'') violates Section 8(a)(1), I agree that as
phrased, interpreted and applied by Respondent it is unduly
restrictive of the right and duty of an employee to respond
to Board subpoenas even in the face of employer prohibi-
tions.V. ALLEGEDUNLAWFULREFUSALTOREHIRE
LAID-OFFEMPLOYEES
On the day after it terminated the six employees (Friday,January 19), Respondent accomplished normal landfill oper-
ations utilizing the services of a subcontractor already on
site; and in the late afternoon Willis began to search for re-
placement employees. In his words: ``I started calling every-
body that I used to work with, people that I knew, anybody,
to see if there was anybody out there looking for work.''
However, he made no attempt to contact the 10 employees
who had been laid off on December 29, all of whom had
passed a screening program prior to being hired. This in-
cluded a physical examination, testing for drug use, and a se-
curity check. There is no indication that their on job per-
formance had been deficient in any way.During the course of his telephone calls, Willis succeededin hiring five replacement employees ``pending the out-
come'' of screening procedures. Of those, four began work-
ing early the next morning, and one began on Monday, Janu-
ary 22.In view of the relative recency of their layoffs, the absenceof any evidence that their job performance had been deficient
in any way, the animus harbored by Respondent to unioniza-
tion, and the probability that it knew or suspected they were
union supporters,19an inference is warranted and taken thatits failure to contact and recall some of the laid-off employ-
ees was due to their perceived prounion proclivities and its
desire to remain union free; and, consequently, constituted
violation of Section 8(a)(3) and (4) of the Act.In this circumstance, Respondent's burden is to come for-ward with evidence that it had a lawful reason for not recall-
ing any of them and would have relied upon it even absent
their union involvement. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1982).In an effort to meet this burden, Manager Willis suggestedthat one reason he did not call the laid-off employees on Jan-
uary 19 was because they had not filed employment applica-
tions and because he was not sure their addresses and tele-
phone numbers were current. I find this assertion incredible
in light of his claimed urgent need for replacement workers.
Doubts about the accuracy of data in Respondent's personnel
files could have been resolved simply by attempting to con-
tact them. He made no move in that direction. In any event,
he proceeded to undermine that reason by stating that he
could not have recalled any of them even if they had filedapplications prior to January 19 because on that date he hadbeen instructed not to by his supervisor, District Manager
Rick McEwin.Assertedly, McEwin told him they were not to be rehiredbecause they were under investigation by the Secret Service
for the reported discovery of counterfeit money at the landfill
on or about December 29. But, according to Willis, all em-
ployees at the landfill, including himself, were subject to the
same investigation and no one was ever named as a possible
suspect.20He further states:There just wasn't enough evidence or grounds ... [for
the company] to actually directly discipline anybody for
that [i.e. involvement in counterfeit activities]. But we
felt that there was enough not to recall [the laid off em-
ployees] in case that did happen [they were later impli-
cated] and [we] have the problem [of having rehired
them].21In the circumstances of this case, I regard this explanationas highly improbable and pretextual. See Wright Line, supra.VI. ALLEGEDUNLAWFULFAILURETOHIREMECUM
David Mecum was one of the 10 employees laid off onDecember 29. At that time he was working in the mainte-
nance shop at the landfill as a mechanic. He had attended
union meetings beginning in November, signed a union au-
thorization card, and appeared at the hearing facility on Janu-
ary 18.Several weeks before the layoff Mecum had a conversationat the landfill with the maintenance manager (Kenneth
Southwell) of Respondent's hauling division. Southwell told
that he might have an opening on the second shift and would
like to hire him because of his experience as a mechanic.
Mecum declined because the job paid less than what he was
then earning at the landfill division.Not having been recalled after the layoff, on February 7,Mecum again visited Southwell and this time asked for a job.
When Southwell told him he had an opening and would urge
his boss (David Cannon) to hire him, Mecum completed and
filed an application.Upon seeing the application, Cannon called Willis who,admittedly, recommended against hiring Mecum telling Can-
non that: ``I wasn't overly thrilled with his performance ...

[a]nd in conjunction with the counterfeit issue, I just
wouldn't hire him.''Cannon states that no position was open at the time andthat, if one had been open, he would not have hired Mecum
because of the counterfeiting incident.In contrast, Southwell testified that when Mecum appliedthere was an opening, that he submitted his application along
with some other ones to Cannon, and that Cannon later told 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22Willis denies uttering the threat.him, without explanation, that he would decided not to hire``this one,'' meaning Mecum.A mechanic position in the hauling division was filled bysomeone other than Mecum on or about February 12.In these circumstances, and essentially for the reasons ex-pressed in the preceding section, I find that Mecum would
have been hired by Cannon but for his perceived involve-
ment with the Union and that failure to hire him was dis-
criminatory in violation of Section 8(a)(1) and (3) of the Act,
as alleged in the complaint in Case 7±CA±30489.VII. ALLEGEDUNLAWFULHARASSMENTOFSEEGERT
David Seegert had operated heavy equipment at the land-fill for over 3 years and was second in seniority only to Kent
Cannon among Respondent's hourly employees. According
to manager Willis:He was a good employee. He makes good, sound deci-sions. I'd worked with him before in '88. In fact, we
worked real close together, and he was somebody you
can count on to get the job done.Seegert signed a union authorization card on November14, and he attended a number of union meetings thereafter
and was present at the hearing site on January 18. As found,
Seegert was the subject of three extended ``pick-up truck''
rides with Willis between November 15 and 26; and on the
latter date he was severely burned on the job, and went on
medical leave until February 4. He had visited the landfill
early in the morning of January 18 in order to go with other
employees to the hearing scheduled for that day.On March 14 Seeger was at the working face of the land-fill operating a bulldozer. The machine began to overheat, a
common occurrence. In accord with past practice, he ``half-
idled'' it and waited for the dial indicator to enter the green
(safe) area. Summoned from the office by lead operator Ste-
ven Snyder, who reported he had observed Seegert sitting on
the idled bulldozer for 5 to 8 minutes, Willis went out and
asked Seegert what he was doing. Seegert explained the situ-
ation and Willis left. Meanwhile the vehicle had cooled and
Seegert resumed operation. About 20 minutes later the ma-
chine once more overheated and Seegert resorted to the same
waiting procedure. Snyder again went to see Willis, telling
him that Seegert had stopped operating for 10 to 15 minutes.
By the time Willis drove out the machine had cooled down.
This time Willis looked at the dial and, seeing that if was
in the green area, told Seegert that he would fire him if he
was idle again.22On prior occasions when Willis drove byand saw Seegert on idled machines, he would just wave and
go on his way.In these circumstances, and in light of the numerous find-ings of unlawful conduct above, I find that Seegert was
being harassed because he was perceived as having sided
with the Union and that such conduct was coercive in viola-
tion of Section 8(a)(1) of the Act.Bargaining OrderBecause of the egregious and widespread nature of Re-spondent's unfair labor practices, the possibility of con-ducting a fair election is slight. Accordingly, I conclude thatan appropriate remedy must include a bargaining order.In the Gissel case, supra, the Court established the appro-priateness of a bargaining order remedy in situations where
the employer has engaged in conduct which has a tendency
to undermine the union's status and precludes the holding of
a fair election and where the union, at some point, rep-
resented a majority of the employees. Moreover, a bargaining
order remedy does not turn on the finding of an 8(a)(5) vio-
lation. A Gissel bargaining order is appropriate to remedyviolations of Section 8(a)(1), (3), and (4) such as those found
in the instant case; and in similar situations, a bargaining de-
mand by the union is not necessary to sustain issuance of a
bargaining order. Peaker Run Coal Co., 228 NLRB 93(1977); Benjamin Coal Co., 294 NLRB 572 (1989).The evidence adduced at the trial establishes that theUnion enjoyed majority status as of November 14, 1989. The
Board has long held that majority status can be proven
through cards which unambiguously authorize a union to rep-
resent employees for purposes of collective bargaining, un-
less it is shown that the employees were told to disregard the
language on the card and that the card would be used solely
to obtain an NLRB election. Cumberland Shoe Corp., 144NLRB 1268 (1963), enfd. 351 F.2d 917 (6th Cir. 1965). In
the instant case, the authorization cards signed by employees
explicitly authorize the Union to represent them in collective
bargaining; and none of the employees were told that the
cards would be used only to obtain an election. And no one
was told to disregard the language on the cards.The facts of the instant case are thus distinguishable fromthose in Nissan Research & Development, 296 NLRB 598(1989), in which the Board found a card ambiguous because
the language on the front authorized the union to represent
the signer for purposes of collective-bargaining while the lan-
guage on the back said it was to ``have the United States
Government [the National Labor Relations Board] conduct a
Secret Ballot Election for all eligible employees''; and fur-
ther, the card contained language stating that it was not an
``application for membership'' in the union. Further, the
Board noted that since the card solicitors advised employees
that they would be used to obtain an NLRB election, the am-
biguity was not cured.While it is not necessary to establish that employees readthe cards they signed, here the evidence shows that nearly
all of them did indeed read them; and this fact militates
against a conclusion that any misrepresentation occurred.
Keystone Pretzel Bakery, 242 NLRB 492 (1979), enfd. 696F.2d 257 (3d Cir. 1982); Walgreen Co., 221 NLRB 1096(1975).It is clear that union authorization cards may be authenti-cated by the card solicitor or another individual who wit-
nessed the signing of the card. Koons Ford of Annapolis, 282NLRB 506, 514 (1986). Moreover, the fact that an individual
other than the one whose name appears on the card com-
pleted it or added certain information does not destroy its va-
lidity. Koons Ford, supra at 515; Limpert Bros., 276 NLRB364 (1985). Thus the fact that employee Joseph Medina's
wife completed the information on his authorization card,
which he then signed, does not render the card invalid. The
date of signing on an undated card may be established by ex-
trinsic evidence through, as here, testimony of the signer or 39LAIDLAW WASTE SYSTEMSfrom an individual who witnessed the signing. Reeves Bros.,277 NLRB 1568 fn. 1 (1986).Finally, an authorization card, if otherwise complete, is notrendered invalid merely because the employee neglected to
sign. Accurate Dye & Mfg. Corp., 242 NLRB 280, 284(1979), citing I. Taitel & Sons, 119 NLRB 910, 912 (1957);Pilgrim Life Insurance Co., 249 NLRB 1228, 1241 (1980).Therefore, the fact that employee Delbert Baldwin neglected
to sign is cured by his testimony that he completed all other
portions of the card, including printing his name, and by his
testimony that his intent in completing the card was to ``join
the Union.''In these circumstances, I find that 8 of the 12-man unitstipulated on this record as eligible to vote as of November
14 did on that date execute cards shown to be authentic and
valid; and that the Union enjoyed majority status as of that
date. Assuming, arguendo, that the validity of any two of
those cards are in question, the fact that three more members
of the stipulated unit signed authenticated and valid cards be-
tween November 20 and 22 establishes for remedial purposes
that at the very latest the Union enjoyed majority status as
of November 22.Entry of a bargaining order is appropriate and necessaryin this case. From the very onset of the employees' organiza-
tional activities, Respondent engaged in a widespread and
hostile antiunion campaign to chill their effort to achieve
unionization. Of the 12-unit employees, 3 were subject to co-
ercive interrogation and threats of retaliation and were led to
believe that their union activities were under surveillance.
One of these (Seegert) was subject to such intimidation onthree separate occasions. Such interrogation and threats be-
ginning at the advent of a union campaign increase their al-
ready coercive effect. Quality Aluminum Products, 278NLRB 338 (1986).Furthermore, the illegal activity did not end at that point.Rather, Respondent carried out its threats of reprisal by un-
lawfully discharging 6 out of the 12-unit employees and sus-
pending another in retaliation for perceived support of the
Union and for honoring NLRB subpoenas. The discharges of
union adherents has long been held to constitute one of the
most egregious types of violations, with particularly long
lasting and chilling effects on remaining and replacement
employees. Hitchiner Mfg. Co., 243 NLRB 927, 928 (1979);Well-Bred Loaf, Inc., 280 NLRB 306 (1986).Finally, Respondent demonstrated an intent to continue en-gaging in unlawful conduct after the mass discharge by
harassing and threatening employee Seegert because of his
siding with the Union, refused to recall to employment any
of the 10 employees laid off in December because of their
perceived prounion proclivities, and refused to hire employee
Mecum for the same reason. Even if the employees are rein-
stated, the memory of Respondent's pervasive illegal conduct
will linger on; and the possibility of conducting a fair elec-
tion under such circumstances is remote. Respondent's swift,
extensive and severe retaliatory acts struck to the very core
of the employees' right to organize; and to withhold a bar-
gaining order would reward Respondent for its wrongdoing.
Impact Industries, 285 NLRB 5 (1987).CONCLUSIONSOF
LAWI find that Respondent violated the Act in the particularsand for the reasons stated above. I further find that those un-fair labor practices and each of them have affected, are af-fecting, and unless permanently enjoined will continue to af-
fect commerce within the meaning of Section 2(6) and (7)
of the Act. And I further find: (1) that the following employ-
ees of Respondent (the unit) constitute an appropriate unit for
collective-bargaining within the meaning of Section 9(b) of
the Act:All full-time and regular part-time equipment operators,laborers, mechanics and dock workers employed by the
Employer and engaged in construction, heavy equip-
ment maintenance, and operation of its landfill facility
(Adrian landfill) located at 1983 Ogden Highway, Adri-
an, Michigan; but excluding employees represented by
any other labor organization, office clerical employees
and guards and supervisors as defined in the Act and
all other employees.(2) that on or about November 14, 1989, a majority of em-ployees in the Unit selected Local 324, International Unionof Operating Engineers, AFL±CIO (the Union) as their rep-
resentative for purposes of collective bargaining; (3) that
since then the Union, by virtue of Section 9(a) of the Act,
has been and is the exclusive representative of the unit for
purposes of collective bargaining with respect to wages,
hours, and other terms and conditions of employment; and
(4) that the unfair labor practices found to have been com-
mitted herein are so serious and substantial in character that
the possibility of erasing their effects and of conducting a
fair election by the use of traditional remedies is slight, and
the employees' sentiments regarding representation, having
been expressed through authorization cards, would, on bal-
ance, be protected better by issuance of a bargaining order
than by recourse to traditional remedies.REMEDYIn addition to the customary cease-and-desist order and re-quirement for notice posting, my Order will require Respond-
ent: (1) to offer permanent, immediate and unconditional re-
instatement to the 6 employees (named in fn. 1) found to
have been unlawfully discharged; (2) to make them, as well
as another employee (Joe Medina) found to have been un-
lawfully suspended for 3 days, whole for any loss of earn-
ings and other benefits, computed on a quarterly basis, from
date of discharge to date of a proper offer of reinstatement,
less any net interim earnings, as prescribed in F.W. Wool-
worth Co., 90 NLRB 289 (1950), plus interest as computedin New Horizons for the Retarded, 283 NLRB 1173 (1987);(3) to place on a preferential hiring list the 10 former em-
ployees (named in fn. 2) found not to have been considered
for rehiring due to unlawful reasons; (4) offer David Mecum
the option of remaining on that list or of obtaining immediate
employment as a mechanic in its hauling division and, in any
event, make him whole from February 7, 1990, for all wages
and benefits lost as a result of its unlawful failure to hire him
on that date, computed in the manner specified above; and
(5) to recognize and, on request, bargain with the Union as
the exclusive representative of its employees in the unit in
regard to terms and conditions of employment and, if under-
standing is reached, embody the understanding in a signed
agreement. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.24If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Because the serious and egregious misconduct shown heredemonstrates a general disregard for the employees' funda-
mental rights, I find it necessary to issue a broad order re-
quiring Respondent to cease and desist from infringing in
any manner on rights guaranteed employees by Section 7 of
the Act. Hickmott Foods, 242 NLRB 1357 (1979).Except to the extent found, Respondent is not shown tohave violated the Act in other ways.DispositionOn these findings of fact and conclusions of law and onthe entire record, I issue the following recommended23ORDERThe Respondent, Laidlaw Waste Systems (Michigan), Inc.,of Adrian, Michigan, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discharging, suspending, or otherwise discriminatingagainst any employee for honoring subpoenas of the National
Labor Relations Board or supporting Local 324, International
Union of Operating Engineers, AFL±CIO, or any other
union.(b) Refusing to hire or otherwise discriminating againstanyone for honoring subpoenas of the Board or supporting
Local 324 or any other union.(c) Coercively interrogating any employee about unionsupport or union activities.(d) Threatening employees with discharge, closure, or un-specified reprisals if they select Local 324 or any other union
as their collective-bargaining representative.(e) Engaging in surveillance of union meetings and activi-ties or creating an impression that it is doing so.(f) Harassing and threatening to discharge employees be-cause of their support for Local 324 or any other union.(g) Maintaining a work rule requiring prior approval of theCompany before employees can comply with subpoenas
issued them by the Board.(h) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain in good faith withLocal 324 as the exclusive collective-bargaining representa-
tive of its employees in the appropriate unit with respect to
rates of pay, hours of work, or other terms and conditions
of employment; and should any understanding or agreements
be reached, on request of Local 324, embody the same in a
written and signed instrument; and the appropriate unit is:All full-time and regular part-time equipment operators,laborers, mechanics and dock workers employed by the
Employer and engaged in construction, heavy equip-
ment maintenance, and operation of its landfill facility
(Adrian landfill) located at 1983 Ogden Highway, Adri-an, Michigan; but excluding employees represented byany other labor organization, office clerical employees
and guards and supervisors as defined in the Act and
all other employees.(b) Offer Delbert Baldwin, Kent Cannon, Manuel Cruz,Michael Miller, Scott Myers, and Christopher Stacey perma-
nent, immediate and unconditional reinstatement to their
former jobs or, if no longer in existence, to substantially
equivalent jobs without prejudice to their seniority or other
rights and privileges previously enjoyed, and make them
whole, with interest, for any loss of earnings suffered as a
result of their unlawful discharges in the manner set forth in
the remedy section of this decision.(c) In the same manner, make Joe Medina whole, with in-terest for any loss of earnings suffered as a result of his un-
lawful suspension.(d) Remedy the unlawful failure to offer jobs to John Ar-nold, Patrick Blaine, Paul Cook, Gomer DeCocker, Garry
Jones, David Mecum, Allen Pangburn, Todd Southward,
David Swift, or David Vasquez by placing them on a pref-
erential hiring list and offering them jobs as they become
available based on their past seniority or other reasonable
and nondiscriminatory basis.(e) Offer David Mecum the option of remaining on thatlist or immediate employment as a mechanic in the hauling
division and, in any event, make him whole from February
7, 1990, for all wages and benefits lost as a result of its un-
lawful failure to hire him on that date, computed in the man-
ner specified above.(f) Revise its work rule 14 so as to make clear that em-ployees are not required to obtain company approval to at-
tend hearings in response to Board subpoenas.(g) Remove from its files any reference to the unlawfuldischarges and suspension, and notify the involved employ-
ees in writing that this has been done and that the
discharges/suspension will not be used against them in any
way.(h) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timeshares, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(i) Post at its landfill in Adrian, Michigan, copies of theattached notice marked ``Appendix.''24Copies of the notice,on forms provided by the Regional Director for Region 7,after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(j) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 41LAIDLAW WASTE SYSTEMSITISFURTHERRECOMMENDED
that the complaint is dis-missed insofar as it alleges violations of the Act not specifi-
cally found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge, suspend, or otherwise discrimi-nate against any employee for honoring subpoenas of the Na-
tional Labor Relations Board or supporting Local 324, Inter-
national Union of Operating Engineers, AFL±CIO, or any
other union.WEWILLNOT
refuse to hire or otherwise discriminateagainst anyone for honoring subpoenas of the Board or sup-
porting Local 324 or any other union.WEWILLNOT
coercively interrogate any employee aboutunion support or union activities.WEWILLNOT
threaten employees with discharge, closure,or unspecified reprisals if they select Local 324 or any other
union as their collective-bargaining representative.WEWILLNOT
engage in surveillance of union meetingsand activities or create an impression that we are doing so.WEWILLNOT
harass and threaten to discharge employeesbecause of their support for Local 324 or any other union.WEWILLNOT
maintain a work rule requiring prior ap-proval of the company before employees can comply with
subpoenas issued them by the Board.WEWILLNOT
in any other manner interfere with, restrain,or coerce employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
recognize and upon request bargain in good faithwith Local 324 as the exclusive collective-bargaining rep-
resentative of our employees in the appropriate unit with re-spect to rates of pay, hours of work, or other terms and con-ditions of employment; and should any understanding or
agreements be reached, upon request of Local 324, embody
the same in a written and signed instrument; and the appro-
priate unit is:All full-time and regular part-time equipment operators,laborers, mechanics and dock workers employed by the
Employer and engaged in construction, heavy equip-
ment maintenance, and operation of its landfill facility
(Adrian landfill) located at 1983 Ogden Highway, Adri-
an, Michigan; but excluding employees represented by
any other labor organization, office clerical employees
and guards and supervisors as defined in the Act and
all other employees.WEWILL
offer Delbert Baldwin, Kent Cannon, ManuelCruz, Michael Miller, Scott Myers, and Christopher Stacey
permanent, immediate and unconditional reinstatement to
their former jobs or, if no longer in existence, to substantially
equivalent jobs without prejudice to their seniority or other
rights and privileges previously enjoyed, and WEWILL
makethem whole, with interest, for any loss of earnings suffered
as a result of their unlawful discharges.WEWILL
in the same manner, make Joe Medina whole,with interest for any loss of earnings suffered as a result of
his unlawful suspension.WEWILL
remedy our unlawful failure to offer jobs to JohnArnold, Patrick Blaine, Paul Cook, Gomer Decocker, Garry
Jones, David Mecum, Allen Pangburn, Todd Southward,
David Swift, or David Vasquez by placing them on a pref-
erential hiring list and offering them jobs as they become
available based on their past seniority or other reasonable
and nondiscriminatory basis.WEWILL
offer David Mecum the option of remaining onthat list or immediate employment as a mechanic in the haul-
ing division and, in any event, WEWILL
make him wholefrom February 7, 1990, for all wages and benefits lost as a
result of our unlawful failure to hire him on that date.WEWILL
revise our work rule 14 so as to make clear thatemployees are not required to obtain company approval to
attend hearings in response to Board subpoenas.WEWILL
remove from our files any reference to the un-lawful discharges and suspension, and notify the involved
employees in writing that this has been done and that the
discharges/suspension will not be used against them in any
way.LAIDLAWWASTESYSTEMS(MICHIGAN), INC.